i          i        i                                                                        i       i       i




                                   MEMORANDUM OPINION


                                           No. 04-09-00638-CR

                                        IN RE Mark MARTINEZ

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 28, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 7, 2009, relator Mark Martinez filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his various pro se motions.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by




          … This proceeding arises out of Cause No. 2008-CR-7316B, styled State of Texas v. Mark A. Martinez, in
           1

the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                       04-09-00638-CR

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s various pro se motions that relate directly to his confinement based

on the criminal proceeding pending in the trial court. Accordingly, relator’s petition for writ of

mandamus is denied. TEX . R. APP . P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-